

116 S2399 RS: To amend the Energy Policy Act of 2005 to improve State loan eligibility for projects for innovative technologies.
U.S. Senate
2019-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 386116th CONGRESS1st SessionS. 2399IN THE SENATE OF THE UNITED STATESJuly 31, 2019Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesDecember 18, 2019Reported by Ms. Murkowski, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo amend the Energy Policy Act of 2005 to improve State loan eligibility for projects for
			 innovative technologies.
	
		1.State loan eligibility
 (a)DefinitionsSection 1701 of the Energy Policy Act of 2005 (42 U.S.C. 16511) is amended by adding at the end the following:
				
 (6)StateThe term State has the meaning given the term in section 202 of the Energy Conservation and Production Act (42 U.S.C. 6802).
					(7)State energy financing institution
 (A)In generalThe term State energy financing institution means a quasi-independent entity or an entity within a State agency or financing authority established by a State—
 (i)to provide financing support or credit enhancements, including loan guarantees and loan loss reserves, for eligible projects; and
 (ii)to create liquid markets for eligible projects, including warehousing and securitization, or take other steps to reduce financial barriers to the deployment of existing and new eligible projects.
 (B)InclusionThe term State energy financing institution includes an entity or organization established to achieve the purposes described in clauses (i) and (ii) of subparagraph (A) by an Indian Tribal entity or an Alaska Native Corporation..
 (b)Terms and conditionsSection 1702 of the Energy Policy Act of 2005 (42 U.S.C. 16512) is amended—
 (1)in subsection (a), by inserting , including projects receiving financial support or credit enhancements from a State energy financing institution, after for projects;
 (2)in subsection (d)(1), by inserting , including a guarantee for a project receiving financial support or credit enhancements from a State energy financing institution, after No guarantee; and
 (3)by adding at the end the following: (1)in subsection (a), by inserting or to a State energy financing institution after for projects; and
 (2)by adding at the end the following:  (l)State energy financing institutions (1)EligibilityTo be eligible for a guarantee under this title, a State energy financing institution—
							(l)State energy financing institutions
 (1)EligibilityTo be eligible for a guarantee under this title, a project receiving financial support or credit enhancements from a State energy financing institution—
 (A)shall meet the requirements of section 1703(a)(1); and (B)shall not be required to meet the requirements of section 1703(a)(2).
 (2)Partnerships authorizedIn carrying out a project receiving a loan guarantee under this title, State energy financing institutions may enter into partnerships with private entities, Tribal entities, and Alaska Native corporations.
 (3)Prohibition on use of appropriated fundsAmounts appropriated to the Department of Energy before the date of enactment of this subsection shall not be available to be used for the cost of loan guarantees made to State energy financing institutions under this subsection..December 18, 2019Reported with amendments